Citation Nr: 0713406	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-10 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Commonwealth of the Philippines



THE ISSUE

Legal entitlement to death benefits.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






REMAND

There is no verified military service of the appellant's 
deceased husband.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, which denied the benefit sought on 
appeal.  The appeal was certified to the Board in December 
2005. 

In February 2006, within ninety days of the claim being 
certified to the Board, the appellant sent information 
directly to the Board that she purports to verify her 
husband's service as a recognized guerilla.  This evidence 
has not been considered by the RO.  In February 2007, the 
appellant requested that her appeal be remanded to the RO to 
ensure that the evidence is first considered by the agency of 
original jurisdiction.  See 38 C.F.R. § 19.37, 20.1304 
(2006).

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

Consider the evidence submitted by the 
appellant since the March 2005 Statement 
of the Case.  If the benefit sought is 
not granted, the appellant should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




